Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered. 
In the Instant Amendment, Claims 1, 7, 10, 13 and 14 has/have been amended; Claims 15-19 has/have been added; Claims 1, 7, 13 and 14 are independent claims. Claims 1-19 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement submitted on 8/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered. 

Response to Arguments
The claim interpretation under 35 U.S.C 112(f) of claims 7, 10 and 11 is withdrawn because the amendment of claim 7 no longer invokes 35 U.S.C 112(f). 
The rejections of claims 7, 13 and 14 under 35 U.S.C 112(b) for having insufficient antecedent basis are withdrawn because the amendment has addressed the issues.


Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
Regarding the claim interpretation, the arguments in the remarks (pages 8-10) regarding the claim interpretation under 35 U.S.C 112(f) are not persuasive. However, they are moot since the amendment of claim 7 no longer invokes 35 U.S.C 112(f).
Regarding Seki reference, Applicant’s arguments with respect Seki reference have been considered but are moot because the current ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Kosugiyama and Mori references, the Applicant is arguing in the remarks (pages 11-13) that the distinguishable features of the claimed invention include: "wherein communication protocol of the first communication method and communication protocol of the second communication method is different, wherein in the second communication method, second information acquired from the external device via the first communication unit is transferred to the accessory apparatus, and wherein in the second communication method, communication not based on communication with the external device is not performed." and Applicant submits that the Examiner has not met the burden of establishing a prima facie case of anticipation because Kosugiyama, Mori, and Seki do not disclose, either implicitly or explicitly, at least one element of the rejected claims as discussed in the following. None of the cited references discloses that a communication protocol for communication between a camera and an accessory apparatus is varied depending on whether the camera transmits data from an external device to the accessory apparatus. This is because one communication protocol is enough since the cited references are based on the premise that only communication about a function already known to the camera is performed between the accessory and the camera regardless of whether an external 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the claims do not explicitly define what a communication protocol is and what it does. Any communication functions can be considered equivalent to “communication protocol”. Thus, Kosugiyama or Mori does disclose or teach the features as claimed in claim 1 and similarly in claims 7, 13 and 14 as follow. 
Regarding Kosugiyama, Kosugiyama does disclose or teach wherein a communication protocol of the first communication method and a communication protocol of the second communication method are different (Figs. 1, 3, 5, 6; paras. 0036-0042; a communication protocol of the first communication method S02 is to communicate and acquiring identifying information: type and version; a communication protocol of the accessory firmware-update method S26 is to communicate and perform a firmware update; those are different protocols), wherein in the second communication method (S26), second information (new firmware program) acquired from the external device (3) via the first communication unit is transferred to the accessory apparatus (2) (Figs. 2-6; paras. 0029-0037, 0042; step S02 acquiring identifying information: type and version indicating whether an accessory firmware-update method S26 is performable or not at steps S24-S26), and is configured to change the first communication method to the second communication method based on the first information (Figs. 2-6; 
Regarding Mori, Mori does disclose or teach wherein a communication protocol of the first communication method and a communication protocol of the second communication method are different (Figs. 2, 5; paras. 0043-0047, 0050; S602, S608; a communication protocol of the first communication method [S601] is to communicate and acquire the firm-up failure information and a communication protocol of the lens firm-up communication method [S608] is to communicate and perform a firmware update; those are different protocols), wherein in the second communication method, second information acquired from the external device via the first communication unit (94) is transferred to the accessory apparatus (300) (Fig. 5; paras. 0043-0047, 0050; S602, S608; based on the acquired firm-up failure information as the first information, change the first communication method [S601] to the lens firm-up communication method [S608]; in the lens firm-up communication method [S608], a firmware as second information acquired from the PC 2010 via the PC communication unit 94 is transferred to the lens apparatus 300), and wherein in the second communication method, communication not based on communication with the external device is not performed (Figs. 2, 5; paras. 0043-0047, 0050; S602, S608).
For the reasons above, the Examiner respectfully submits that Kosugiyama or Mori does teach each and every elements as claimed and therefore, anticipate the claims for the reasons as presented above.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the first limitation “wherein the second communication method is a communication method where second information acquired from the external device via the first communication unit is transferred to the accessory apparatus” and the second limitation “wherein in the second communication method, communication not based on communication with the external device is not performed”. The second limitation renders the claim indefinite because it is not clear when reading the second limitation in view of or together with the first limitation. The second limitation contradicts what is claimed in the first limitation. The first limitation claims that in the second communication method, communication based on communication with the accessory apparatus is perform, i.e. second information is transferred to the accessory apparatus. The “communication not based on communication with the external device” would be understood as communication based on communication with the accessory apparatus, not based on communication with the external device. With this understanding, the second limitation can be read as wherein in the second communication method, “communication not based on communication with the external device” or “communication based on communication with the accessory apparatus” is not performed while, as presented above, the first limitation claims that in the second communication method, “communication based on communication with the accessory apparatus” is perform. The combination of the two limitations 
Claim 7 recites the first limitation “wherein the second communication method is a communication method where second information acquired by the imaging apparatus via the first communication unit is transferred to the communication control unit [of the accessory apparatus]” and the second limitation “wherein in the second communication method, communication not based on communication with the external device is not performed”. The second limitation renders the claim indefinite because it is not clear when reading the second limitation in view of or together with the first limitation. Further explanations are the same reasons as presented in claim 1. The combination of the two limitations making the claim not clear whether in the second communication method, communication not based on communication with the external device is performed or not.
Claim 13 reciting features corresponding to claim 1 is also rejected for the same reason as presented in claim 1.
Claim 14 reciting features corresponding to claim 1 is also rejected for the same reason as presented in claim 7.
Remaining claims are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugiyama et al (US 20050057991).
Regarding claim 1, Kosugiyama teaches An imaging apparatus (1) to which an accessory apparatus (2) is attachable (Fig. 1), comprising:
at least one processor (15); and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor (Fig. 1; paras. 0022-0024, 0029-0035), performs operations as:
a first communication unit configured to execute communication with an external device (3) (Fig. 1; paras. 0022-0024);
a second communication unit configured to communicate with the accessory apparatus (2) (Fig. 1); and
a communication control unit configured to control communication via the second communication unit by either one of a first communication method (Fig. 2; paras. 0029-0035; step S02 acquiring identifying information: type and version as the first communication method) and a second communication method (Figs. 2-5; paras. 0029-0042; an accessory firmware-update method S26);
wherein the communication control unit (15) acquires, in initial communication by the first communication method, first information (type and version) indicating whether or not communication 
wherein a communication protocol of the first communication method and a communication protocol of the second communication method are different (the claim does not explicitly define what a communication protocol is; a communication protocol of the first communication method S02 is to communicate and acquiring identifying information: type and version; a communication protocol of the accessory firmware-update method S26 is to communicate and perform a firmware update; those are different protocols),
wherein in the second communication method (S26), second information (new firmware program) acquired from the external device (3) via the first communication unit is transferred to the accessory apparatus (2) (Figs. 1, 3, 5, 6; paras. 0036-0042), and
wherein in the second communication method, communication not based on communication with the external device is not performed (Figs. 1, 3, 5, 6; paras. 0036-0042).

Regarding claim 3, Kosugiyama teaches the imaging apparatus according to claim 1, wherein the initial communication is performed according to power supply from the imaging apparatus to the accessory apparatus (Figs. 2, 6; paras. 0044, 0029-0034; acquiring identifying information: type and 

Regarding claim 7, Kosugiyama teaches An accessory apparatus (2) to which an imaging apparatus (1) comprising a first communication unit (15) configured to execute communication with an external device (Fig. 1; paras. 0022-0024), is attachable, comprising:
at least one processor (17); and a memory coupled to the at least one processor, the memory havin instructions that, when executed by the processor (Fig. 1; paras. 0022-0024), performs operations as:
a second communication unit configured to communicate with the imaging apparatus (1) (Fig. 1; paras. 0022-0024); and
a communication control unit configured to control communication via the second communication unit by either one of a first communication method (Fig. 2; paras. 0029-0035; step S02 the camera acquiring identifying information: type and version which are transmitted from the camera to accessory 2) and a second communication method (Figs. 2-6; paras. 0029-0042;  the accessory firmware-update method S26 is a communication method where a new firmware program acquired from the PC 3 via its communication unit 15 is transferred to the camera accessory 2’s CPU);
wherein the communication control unit (17) is configured to transmit, in initial communication by the first communication method, first information (type and version) indicating whether or not communication by the second communication method is performable or not (Figs. 2-6; paras. 0029-0037, 0042; step S02 acquiring identifying information: type and version which are transmitted from the camera accessory 2 and indicate whether an accessory firmware-update method S26 is performable or not at steps S24-S26), and configured to change the first communication method to the second communication method based on the first information (Figs. 2-6; paras. 0029-0042; changing to the 
wherein a communication protocol of the first communication method and a communication protocol of the second communication method are different (the claim does not explicitly define what a communication protocol is; a communication protocol of the first communication method S02 is to communicate and acquiring identifying information: type and version; a communication protocol of the accessory firmware-update method S26 is to communicate and perform a firmware update; those are different protocols),
wherein in the second communication method (S26), second information (new firmware program) acquired by the imaging apparatus (1) via the first communication unit is transferred to the communication control unit (17) (Figs. 1, 3, 5, 6; paras. 0036-0042),
wherein in the second communication method, communication not based on communication with the external device is not performed (Figs. 1, 3, 5, 6; paras. 0036-0042).

Regarding claim 9, Kosugiyama teaches the accessory apparatus according to claim 7, wherein the initial communication is performed according to power supply from the imaging apparatus to the accessory apparatus (Figs. 2, 6; paras. 0044, 0029-0034; sending identifying information: type and version of the camera accessory 2 to camera 1 at step S02 can be performed when power supply from camera 1 to the camera accessory 2).

Regarding claims 13, claim 13 reciting features corresponding to claim 1 is also rejected for the same reasons.

Regarding claims 14, claim 14 reciting features corresponding to claim 7 is also rejected for the same reasons.

Regarding claims 16, claim 16 reciting features corresponding to claim 3 is also rejected for the same reasons.

Claim(s) 1, 4, 7, 10, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al (US 20150296121).
Regarding claim 1, Mori teaches An imaging apparatus (100) to which an accessory apparatus (300) is attachable (Figs. 1, 2), comprising:
at least one processor (50); and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor (Fig. 2), performs operations as:
a first communication unit configured to execute communication with an external device (PC 210) (Fig. 2; para. 0035);
a second communication unit configured to communicate with the accessory apparatus (300) (Fig. 2; para. 0029); and
a communication control unit (50) configured to control communication via the second communication unit by either one of a first communication method (S601) (Fig. 5; para. 0043; S601) and a second communication method (Fig. 5; paras. 0043-0047, 0050; S602, S608; lens firm-up communication method [S608]);
wherein the communication control unit (50) acquires, in initial communication by the first communication method (S601), first information indicating whether or not communication by the second communication method is performable or not (Fig. 5; paras. 0043-0045; S602, S608), and is 
wherein a communication protocol of the first communication method and a communication protocol of the second communication method are different (the claim does not explicitly define what a communication protocol is; a communication protocol of the first communication method [S601] is to communicate and acquire the firm-up failure information and a communication protocol of the lens firm-up communication method [S608] is to communicate and perform a firmware update; those are different protocols),
wherein in the second communication method, second information acquired from the external device via the first communication unit (94) is transferred to the accessory apparatus (300) (Fig. 5; paras. 0043-0047, 0050; S602, S608; based on the acquired firm-up failure information as the first information, change the first communication method [S601] to the lens firm-up communication method [S608]; in the lens firm-up communication method [S608], a firmware as second information acquired from the PC 2010 via the PC communication unit 94 is transferred to the lens apparatus 300), and
wherein in the second communication method, communication not based on communication with the external device is not performed (Figs. 2, 5; paras. 0043-0047, 0050; S602, S608).

Regarding claim 4, Mori teaches the imaging apparatus according to claim 1, 
wherein the communication control unit (50) is configured to communicate with the accessory apparatus (300) by the first communication method (322, 122) according to second information 
wherein the communication control unit is configured to transfer, by the second communication method, the second information acquired from the external device to the accessory apparatus regardless of the first information (Fig. 4; paras. 0040-0042; S502-S508; transferring the firmware acquired from the PC 210 to the lens apparatus 300 regardless firm-up failure information).

Regarding claim 7, Mori teaches An accessory apparatus (300) to which an imaging apparatus (100) comprising a first communication unit (50) configured to execute communication with an external device (PC 210), is attachable (Figs. 1, 2; para. 0035), comprising:
at least one processor (350); and a memory coupled to the at least one processor, the memory havin instructions that, when executed by the processor (Fig. 2), performs operations as:
a second communication unit configured to communicate with the imaging apparatus (100) (Fig. 2); and
a communication control unit configured to control communication via the second communication unit by either one of a first communication method (Fig. 5; para. 0043; S601) and a second communication method (Fig. 5; paras. 0043-0047, 0050; S602, S608; lens firm-up communication method [S608]);
wherein the communication control unit (350) is configured to transmit, in the initial communication by the first communication method, first information indicating whether or not communication by the second communication method is performable or not (Fig. 5; paras. 0043-0045; S602, S608), and configured to change the first communication method to the second communication method based on the first information (Fig. 5; paras. 0043-0047, 0050; S602, S608; based on the 
wherein a communication protocol of the first communication method and a communication protocol of the second communication method are different (the claim does not explicitly define what a communication protocol is; a communication protocol of the first communication method [S601] is to communicate and acquire the firm-up failure information and a communication protocol of the lens firm-up communication method [S608] is to communicate and perform a firmware update; those are different protocols),
wherein in the second communication method, second information acquired by the imaging apparatus via the first communication unit is transferred to the communication control unit (Fig. 5; paras. 0043-0047, 0050; S602, S608; based on the acquired firm-up failure information as the first information transmitted from lens apparatus 300, the camera changing the communication method [S602] to the lens firm-up communication method [S608] as well as the lens apparatus 300; in the lens firm-up communication method [S608], a firmware as second information acquired from the PC 2010 via the PC communication unit 94 is transferred to the lens apparatus 300),
wherein in the second communication method, communication not based on communication with the external device is not performed (Figs. 2, 5; paras. 0043-0047, 0050; S602, S608).

Regarding claim 10, Mori teaches the accessory apparatus according to claim 7, wherein the communication control unit (350) is configured to communicate with the imaging apparatus (100) by the first communication method (322, 122) according to the first information (Figs. 2, 4; paras. 0040-0042; 
wherein the communication control unit acquires, by the second communication method, second information acquired by the first communication unit of the imaging apparatus regardless of the first information (Fig. 4; paras. 0040-0042; S502-S508; acquiring the firmware acquired from the PC 210 to the lens apparatus 300 regardless firm-up failure information).

Regarding claims 13, 14 and 17, claims 13, 14 and 17 reciting features corresponding to claims 1, 7 and 4 are also rejected for the same reasons, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 8, 11, 12, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugiyama et al (US 20050057991) in view of Derrick Story (Article “How to Apply Olympus OM-D E-M5 Firmware Update 1.2”, TheDigitalStory.com, 7/12/2012).
Regarding claim 2, Kosugiyama teaches everything as claimed in claim 1, but fails to teach

However, in the same field of endeavor Derrick teaches
wherein the communication control unit is configured to change the first communication method to the second communication method according to the operation of the external device by a user (The figures show a Digital Camera Updater program running on an Apple computer where the Apple computer communicates with a camera body and an attached lens; the user operates the Apple computer to change to a firmware update on a camera body and a lens apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Derrick in Kosugiyama to have wherein the communication control unit is configured to change the first communication method to the second communication method according to the operation of the external device by a user for allowing the user to use an external device to conveniently update a camera and its accessories yielding a predicted result.

Regarding claim 5, Kosugiyama teaches everything as claimed in claim 1, but fails to teach
wherein the communication control unit is configured to communicate the first information acquired from the accessory apparatus by the initial communication, to the external device.
However, in the same field of endeavor Derrick teaches
wherein the communication control unit is configured to communicate the first information acquired from the accessory apparatus by the initial communication, to the external device (The figures show a Digital Camera Updater program running on an Apple computer where the Apple computer communicates with a camera body and an attached lens; the lens information of the attached lens [e.g. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Derrick in Kosugiyama to have wherein the communication control unit is configured to communicate the first information acquired from the accessory apparatus by the initial communication, to the external device for acquiring current information of the camera and the lens at the external computer allowing the user to know the detail information of the accessory using the computer yielding a predicted result.

Regarding claim 6, the combination of Kosugiyama and Derrick teaches everything as claimed in claim 5. In addition, Kosugiyama teaches wherein the first information acquired from the accessory apparatus by the initial communication includes third information indicating that a firmware update by the second communication method is performable, and wherein the communication control unit is configured to perform the firmware update by the second communication method according to the third information (Figs. 2-5; paras. 0029-0042; changing to the accessory firmware-update method S26 based on the type and the version comparison, where the accessory firmware-update method S26 is a communication method where a new firmware program acquired from the PC 3 via communication unit [9,4] is transferred to the camera accessory 2).

Regarding claim 8, Kosugiyama teaches everything as claimed in claim 7, but fails to teach
wherein the communication control unit is configured to change the first communication method to the second communication method according to operation of the external device by a user.
However, in the same field of endeavor Derrick teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Derrick in Kosugiyama to have wherein the communication control unit is configured to change the first communication method to the second communication method according to operation of the external device by a user for allowing the user to use an external device to conveniently update a camera and its accessories yielding a predicted result.

Regarding claim 11, Kosugiyama teaches everything as claimed in claim 7, but fails to teach
wherein the first information transmitted via the second communication unit by the initial communication is transmitted to the external device by the first communication unit of the imaging apparatus.
However, in the same field of endeavor Derrick teaches
wherein the first information transmitted via the second communication unit by the initial communication is transmitted to the external device by the first communication unit of the imaging apparatus (The figures show a Digital Camera Updater program running on an Apple computer where the Apple computer communicates with a camera body and an attached lens; the lens information of the attached lens [e.g. current firmware version, model name, type…] is transferred to the Apple computer by the camera body).


Regarding claim 12, the combination of Kosugiyama and Derrick teaches everything as claimed in claim 11. In addition, Kosugiyama teaches wherein the first information transmitted from the accessory apparatus by the initial communication includes third information indicating that a firmware update by the second communication method is performable, and wherein the imaging apparatus performs the firmware update by the second communication method according to this third information (Figs. 2-5; paras. 0029-0042; the camera 1 changing to the accessory firmware-update method S26 based on the type and the version transmitted from the camera accessory 2, where the accessory firmware-update method S26 is a communication method where a new firmware program acquired from the PC 3 via communication unit [9,4] is transferred to the camera accessory 2).

Regarding claims 15, 18 and 19, claims 15, 18 and 19 reciting features corresponding claims 2, 5 and 6 are also rejected for the same reasons above, respectively.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han (US 20140223424): a firmware update using P2P protocol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.